 1   FAEGRE BAKER DANIELS LLP
     MICHAEL JAEGER (SBN 289364)
 2   michael.jaeger@faegrebd.com
     11766 Wilshire Blvd., Suite 750
 3   Los Angeles, CA 90025
     Telephone: (310) 500-2090
 4   Facsimile: (310) 500-2091
 5   Attorneys for Defendant
     WebBank
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9        EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10
11   Deborah Lasquade,                         Case No. 2:19-cv-01132-MCE-DB
12                Plaintiff,                   Hon. Morrison C. England, Jr.
                                               Magistrate Judge Deborah Barnes
13         v.
14   TransUnion, LLC; Experian            ORDER OF DISMISSAL WITH
     Information Solutions, Inc.; Equifax PREJUDICE AS TO DEFENDANT
15   Information Services, LLC; TD Bank   WEBBANK
     USA, N.A., Synchrony Bank, Citibank,
16   N.A., Webbank, Comenity Bank, and
     USAA Federal Savings Bank
17
                  Defendants.
18
19
           Pursuant to the stipulation of the Parties, WebBank is dismissed with
20
     prejudice and each party shall bear its own attorneys’ fees and costs. This case
21
     shall proceed on Plaintiff’s remaining claims.
22
           IT IS SO ORDERED.
23
     Dated: October 29, 2019
24
25
26
27
28
                                                         ORDER OF DISMISSAL WITH PREJUDICE AS TO
                                                                            DEFENDANT WEBBANK
                                                                     CASE NO. 2:19-CV-01132-MCE-DB
